Citation Nr: 0929307	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The appellant had active service from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  All other issues were withdrawn.


FINDING OF FACT

PTSD is manifested by depression, isolation, loss of 
interest, anger, irritability, sleep disturbance, nightmares, 
and intrusive thoughts.  


CONCLUSION OF LAW

PTSD is 50 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in November 2004 and September 2008.  The Board notes 
that the appellant is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, VA's duty to notify in 
this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for the 
opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Record

The evidence shows that the appellant was afforded a VA 
compensation and pension examination in July 2005.  During 
this examination, the appellant reported that he worked 
successfully as a fire fighter post service until 2004.  
While working, the appellant reported problems with sleeping 
and nightmares.  The appellant reported that he enjoyed 
retirement and did a lot of yard work and some traveling.  It 
was noted that the appellant had been married for 32 years, 
and that he communicates well with his wife and they appeared 
to have a strong relationship.  It was further noted that 
generally the appellant got along well with people and that 
he accomplishes activities of daily living.  Examination 
revealed the appellant thought processes were logical, speech 
was clear, and there was no evidence of psychosis or organic 
deficit.  The appellant was appropriately distraught when 
discussing his Vietnam stressors.  Ongoing sleep problems and 
nightmares, being easily angered, frequent intrusive 
thoughts, occasional flashbacks, avoidance, emotional 
numbing, startle response, and feelings of hyperviligance 
were noted.  The appellant reported his symptoms worsened 
with the Iraq conflict and memories of horrific fire scenes.  
The appellant also reported mild anxious and depressive mood.  
He denied suicidal ideation.  PTSD and alcohol dependence 
were diagnosed.  A GAF score of 75 was assigned.  
Occupational and social impairment were estimated as mild.

In a May 2006 statement, A.S. reported that the appellant had 
been with the Vet Center since July 2005 for his combat 
related PTSD and that he is in group therapy on a weekly 
basis.  A.S. reported that the appellant's symptoms include: 
initial and medial insomnia, nightmares, outbursts of anger, 
estrangement from others, foreshorten sense of future, 
depression, dissociative flashback episodes, marked 
diminished interest in significant activities and daily 
intrusive thoughts of combat.  The appellant denied homicidal 
ideation but reported weekly suicidal ideation.  It was noted 
that the appellant had difficulty staying on topic but was 
oriented to person, place and date.  The appellant appeared 
to be of average intelligence and with fair concentration.  
Chronic PTSD was diagnosed and a GAF score of 49 was 
assigned.  

In March 2006, the appellant presented with complaints of 
heightened anger, sadness, intrusive memories and impaired 
sleep.  He reported depressed mood, anhedonia, diminished 
energy, motor slowing, increased concentration problems, 
agitation, and diminished appetite.  Re-experiencing, 
avoidance/numbness, and increased arousal symptoms were 
noted.  The appellant reported a positive relationship with 
his wife, whom he described as his best friend.  However, it 
was noted that the appellant's increasing difficulty 
regulating his anxiety and anger threatened the relationship.  
The appellant reported having two children.  He reported a 
few meaningful friendships because of his difficulty trusting 
others.  The appellant reported that his parents were 
deceased and that he kept in contact with his siblings.  
Although the appellant reported that he enjoyed working in 
the yard and on the house, he noted a decreased desire for 
yard work given aversive reactions to helicopters when 
outside.  He further reported that he used to jog and fish, 
but has not recently engaged in these activities.  Suicidal 
ideations without a plan were noted.  A GAF score of 50 was 
assigned.  

In April 2006, the appellant reported continued symptoms of 
anxious arousal but reported some positive coping.  The 
appellant reported visiting friends at his old workplace and 
noted that he enjoyed reconnecting with his friends.  There 
was no evidence of suicidal or homicidal ideation and/or 
thought disorder.  In June 2006, it was noted that the 
appellant had anger, irritability, significant sleep 
disturbance, nightmares, and frequent intrusive thoughts.  
The appellant reported being easily tearful at times and that 
he thought about suicide.  

In August 2008, the appellant reported being angry but denied 
suicidal or homicidal ideations.  He reported depression, 
appeared sad and was tearful.  A GAF score of 55 was 
assigned.  In October 2008, it was noted that the appellant 
did some volunteer work with deaf children.  

The appellant was examined by Dr. A in October 2008.  The 
appellant reported a good relationship with his wife, 
siblings and children.  It was noted that the appellant had 
not required hospitalization for psychiatric reasons but that 
he had made one visit to the emergency room for his 
psychiatric problems.  It was also noted that the appellant 
had not had any major changes in daily activities or social 
function since he developed his mental condition.  Suicidal 
and homicidal ideations were absent.  There was behavioral, 
cognitive, social, affective or somatic symptoms attributed 
to PTSD.  Depression, isolation, loss of interest and sleep 
difficulty were noted.  It was further noted that the 
appellant had no difficulty performing activities of daily 
living but had difficulty establishing and maintaining 
effective work/school and social relationship because of not 
feeling like associating with others.  The appellant was able 
to maintain effective family role functioning.  However, 
there was occasional interference with recreation or 
leisurely pursuits because of mood.  Examination revealed 
there were no hallucinations and obsessional rituals.  
Thought processes were appropriate and judgment was not 
impaired but memory was noted to be mildly impaired.  It was 
noted that the appellant forgot names, directions and recent 
events.  A GAF score of 65 was assigned.  

        Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The severity of the appellant's PTSD is determined by 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 10 
percent evaluation requires a showing of occupational and 
social impairment due to mild or transient symptoms with 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or if the 
veteran's symptoms are controlled by continuous medication.  

A 30 percent evaluation requires a showing of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

The appellant has appealed the denial of a higher evaluation 
for PTSD, currently rated as 30 percent disabling.  This 
rating contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  To 
warrant a higher evaluation for PTSD, the evidence must 
approximate occupational and social impairment with reduced 
reliability and productivity.  

Based on a review of the evidence, the Board finds that a 50 
percent evaluation for PTSD is warranted.  In this regard, 
the Board notes that the evidence shows the appellant has 
occupational and social impairment with reduced reliability 
and productivity.  In the July 2005 VA compensation and 
pension examination, the appellant reported ongoing sleep 
problems and nightmares, being easily angered, frequent 
intrusive thoughts, occasional flashbacks, avoidance, 
emotional numbing, startle response, and feelings of 
hyperviligance.  Occupational and social impairment were 
estimated as mild.  In a May 2006 statement, A.S. reported 
that the appellant's symptoms include: initial and medial 
insomnia, nightmares, outbursts of anger, estrangement from 
others, foreshorten sense of future, depression, dissociative 
flashback episodes, marked diminished interest in significant 
activities and daily intrusive thoughts of combat.  The 
appellant had difficulty staying on topic but was oriented to 
person, place and date.  In March 2006, the appellant 
reported a positive relationship with his wife, whom he 
described as his best friend.  However, it was noted that the 
appellant's increasing difficulty regulating his anxiety and 
anger threatened the relationship, and that he had a few 
meaningful friendships because of his difficulty trusting 
others.  Suicidal thoughts were reported in 2006.  In October 
2008, Dr. A reported that  the appellant had no difficulty 
performing activities of daily living but had difficulty 
establishing and maintaining effective work/school and social 
relationship because of not feeling like associating with 
others.  Moreover, although it was shown that the appellant 
was able to maintain effective family role functioning, there 
was occasional interference with recreation or leisurely 
pursuits because of his mood.  The appellant's memory was 
also noted to be mildly impaired.  These findings justify a 
50 percent evaluation.  

The Board notes that a 50 percent evaluation is also 
consistent with the appellant's GAF scores.  Although the 
appellant has been assigned GAF scores of 65 and 75, he also 
has been assigned scores of 49, 50 and 55.  A GAF of 41 to 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that these GAF scores are consistent with the 
appellant's treatment records and with the 50 percent 
evaluation.  

The Board finds that the appellant's PTSD more nearly 
approximates the criteria for a 50 percent evaluation.  
However, the Board notes that an evaluation in excess of 50 
percent disabling is not warranted because the evidence does 
not show occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  Although the 
appellant has reported his symptoms have threatened his 
relationship with his wife, he nevertheless reported a 
positive relationship with her.  He also reported that had a 
few meaningful friendships.  The appellant's most recent 
examination in October 2008 showed that suicidal and 
homicidal ideations were absent.  Examination revealed there 
were no hallucinations and obsessional rituals.  Thought 
processes were appropriate and judgment was not impaired but 
memory was noted to be mildly impaired.  The above does not 
justify an evaluation higher than 50 percent disabling.  

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization related to the service-connected 
disability at issue, that would take the appellant's case 
outside the norm so as to warrant an extraschedular rating.  
The appellant is retired and is not seeking employment.  He 
has not required any hospitalized treatment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


